DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 20, 2021, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 15, 22, 23, and 25 have been amended as requested.  Claims 1-14, 26, 31-35, and 40 have been cancelled.  Thus, the pending claims are 15-25, 27-30, 36-39, and 41.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in section 5 of the last Office action (Final Rejection mailed February 4, 2021).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25, 36, and 37 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. and US 2002/0134486 issued to Brumbelow et al. as set forth in section 8 of the last Office action and section 16 of the Non-Final Rejection mailed July 7, 2020.
Applicant has amended claim 15 to add the limitation “slurry” back into the description of the kaolin clay filler.  However, the slurry limitation was previously rejected as set forth in said Non-Final Rejection.  
Specifically, Künstle discloses an aqueous vinyl acetate-ethylene (VAE) copolymer dispersion for carpet coating compositions (abstract).  The carpet coating composition comprises said dispersion as a binder and filler, wherein said carpet coating composition has a solids content of 75-85 wt % (sections [0024] and [0026]).  The dispersion is stabilized with polyvinyl alcohol, but other emulsifiers (e.g., surfactant sodium lauryl sulfate) may be included (sections [0025], [0036], and [0063]).  The carpet coating composition may also include thickening agents 
Note the disclosed ranges of fill levels encompass applicant’s claimed ranges of 20-70% by wt binder (preferably 25-60% by wt binder) and 30-70% by wt filler (preferably 30-50% by wt filler), based upon the carpet coating composition, in that the amounts of auxiliary components are relatively small with respect to the filler and binder amounts.  For example, a 100 pbw of filler (i.e., 100% fill level) and 100 pbw of VAE provides a carpet coating composition of approximately 50% binder and 50% filler.  
Thus, Künstle teaches the invention of claims 15-19, 24, and 36 with the exceptions (a) the kaolin filler is a kaolin slurry, (b) the precoat includes greater than 0 to 10% of a tackifier, (c) the precoat is applied in an amount of less than 17 ounces per square yard (osy), and (d) the carpet has a wet delamination strength of 4-14 pounds/inch. 

Regarding exception (b), Künstle teaches the option of adding fillers and other conventional additives. However, the reference fails to explicitly teach the presence and amount of a tackifier. Yet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tackifier in the precoat composition since tackifiers are well-known additives in adhesive compositions such as precoats.  For example, Boyd teaches a method of curing a carpet backing, said carpet comprising a tufted primary backing, a precoat layer, and thermoplastic secondary backing (abstract).  The precoat may be a latex, such as a copolymer of vinyl acetate and ethylene, and may include fillers, surfactants (e.g., sodium lauryl sulfate), thickeners, dispersing agents, colorants, and/or tackifiers (sections [0075] and [0099]). As such, the addition of a tackifier to the precoat composition of Künstle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is, wherein the addition of a tackifier would be expected to improve the adhesive properties of the precoat layer.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) is rejected as being obvious over the cited prior art.  
Regarding exception (c), Künstle fails to teach a suitable amount of precoat to apply to the tufted primary backing.  Hence, one must look to the prior art for guidance on suitable precoat amounts.  For example, Brumbelow discloses a carpet comprising a primary backing, a plurality of fibers attached thereto and extending therefrom, an adhesive backing, an optional secondary backing, wherein at least one of said primary backing, fibers, adhesive backing, and secondary backing comprise at least one homogeneously branched ethylene polymer (HBEP) (abstract and section [0022]).  The primary backing is tufted with yarn to form a greige good, which is then backcoated with an adhesive backing (sections [0106] and [0111]).  In a preferred embodiment, the greige good is precoated with a polyolefin dispersion before being coated with the adhesive backing (section [0116]).  The precoat dispersion may include other ingredients such as a surfactant, thickener, dispersion enhancer, and a defoaming agent, (sections [0122], [0123], [0125], and [0126]).  Said defoaming agent may be present in an amount of 0.01-1.0 wt.% (section [0125]).  The precoat may be applied in an amount of about 4-12 osy (section [0129]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 4-12 osy of the precoat, in order to produce a commercially successful carpet product.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (b) is rejected as being obvious over the cited prior art.

Regarding claim 20, which limits the filler to having “a recycled content,” said limitation is descriptive of the sourcing of the filler and does not materially affect the final product.  As such, said limitation is not given patentable weight at this time and claim 20 is rejected along with parent claim 15.  In the event the recycled limitation of the filler is given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a recycled material as filler. Applicant was previously given Official Notice regarding the fact that it is known in the art to employ recycled materials as filler materials in order to reduce waste and to produce a greener product. [Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art. See MPEP 2144.03, C.] As such, it would have been obvious to the skilled artisan to select a recycled filler. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 20 stands rejected as being obvious over the cited prior art.
Regarding claims 21 and 22, while Künstle fails to explicitly teach the use of more than one filler, it would have been obvious to employ a combination of calcium carbonate (i.e., Künstle’s preferred filler) and kaolin clay slurry, in equal amounts.  It has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  Thus, the claims which are no more than mixing together of two conventional compositions are set forth as obvious subject matter.  In re Kerkhoven, 205 USPQ 1069.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the two fillers in equal amounts in order to provide a precoat composition having a 50/50 blend of properties attributable to each filler.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Therefore, claims 21 and 22 stand rejected as being obvious over the cited prior art.  
Regarding claim 25, Künstle teaches an overlapping range of the binder and filler and the optional addition of a surfactant and a thickener (i.e., rheology agent).  In one embodiment, the surfactant sodium lauryl sulfate is present in an amount of about 0.05% of the precoat composition, while in another embodiment, said amount is about 0.09% (sections [0063] and [0086]).  While Künstle teaches the option of adding a thickener, the reference fails to explicitly teach an amount of thickener.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate amount of thickener for a particular precoat composition and carpet application since it has been held that In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 25 stands rejected as being obvious over the cited prior art.  
Regarding claim 37, as noted above, Brumbelow teaches the addition of a defoaming agent to the precoat composition, wherein said defoaming agent may be present in an amount of 0.01-1.0 wt.% (section [0125]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a defoaming agent to the precoat composition as is known in the art in order to reduce foaming thereof. Therefore, claim 37 is rejected along with parent claim 15.  
Claims 23, 38, 39, and 41 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. and US 2002/0134486 issued to Brumbelow et al. as applied to claim 15 above and in further view of US 3,754,712 issued to Cecil., as set forth in sections 9 and 10 of the last Office action and section 17 of the Non-Final Rejection mailed July 7, 2020.
Regarding claims 23 and 41, while Künstle, Boyd, and Brumbelow fail to teach a suitable particle size for the kaolin filler particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable particle size according to what is known in the prior art.  Specifically, Cecil discloses a calcined kaolin clay slurry (abstract).  In one embodiment, 30% of the clay particles have a particle size of less than 1 micron (col. 4, lines 38-48).  Hence, it would have been obvious to one skilled in the art to employ a filler including particles having a size of less than 1 micron, which overlaps with applicant’s claimed range, since such particle size is known to be successful in the art of kaolin 
Claims 38 and 39 limit the kaolin clay particles to being surface modified, preferably by calcination, a coupling agent, or a combination thereof.  Cecil discloses calcined kaolin clay suspensions (i.e., slurries) having improved stability compared to a control sample of Kaolin HT slurry (abstract and col. 5, lines 26-51).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a kaolin clay slurry having a surface modified by calcination in order to provide improved stability of the suspension as taught by Cecil.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 38 and 39 stand rejected as being obvious over the cited prior art.  
Claims 27-30 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. and US 2002/0134486 issued to Brumbelow et al., as applied to claim 15 above and in further view of US 2014/0030503 issued to Wright, as set forth in section 11 of the last Office action and section 18 of the Non-Final rejection mailed July 7, 2020.
Künstle teaches secondary backings generally comprise a woven fabric (section [0005]).  However, non-fabric, thermoplastic secondary backings are well known in the art.  For example, Wright teaches a carpet comprising a foam cushion secondary backing (abstract).  Said foam cushion secondary backing is made of a thermoplastic composition that is preferably a homogeneously branched ethylene polymer, more preferably substantially linear ethylene polymers comprising an interpolymer of ethylene and at least one C3-C20 α-olefin (sections 
In the alternate, claims 15-22, 24, 25, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al., US 2002/0134486 issued to Brumbelow et al., and US 2012/0090781 issued to Takamura, as set forth in section 19 of the Non-Final rejection mailed July 7, 2020.
In the event the slurry limitation of the kaolin clay is given patentable weight, the claims are rejected over Künstle, Boyd, and Brumbelow as set forth above and in further view of Takamura.  
Specifically, while Künstle fails to teach the kaolin filler is present in a slurry form, such kaolin slurries are known in the art of latex dispersions.  For example, Takamura discloses latex dispersions suitable for use as carpet backing adhesives (sections [0001], [0015], and [0049]).  Suitable fillers include a commercially available kaolin clay slurry having a solids content of 70% (section [0063]).  Takamura teaches the kaolin clay slurry reduces the total surface area of the latex particles in the dispersion, resulting in an increase in an improvement in dispersion stability and surface tension of said dispersion (section [0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 20, which limits the filler to having “a recycled content,” said limitation is descriptive of the sourcing of the filler and does not materially affect the final product.  As such, said limitation is not given patentable weight at this time and claim 20 is rejected along with parent claim 15.  In the event the recycled limitation of the filler is given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a recycled material as filler.  Applicant was previously given Official Notice regarding the fact that it is known in the art to employ recycled materials as filler materials in order to reduce waste and to produce a greener product. [Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art. See MPEP 2144.03, C.]  As such, it would have been obvious to the skilled artisan to select a recycled filler. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 20 is rejected as being obvious over the cited prior art.
Regarding claims 21 and 22, while Künstle fails to explicitly teach the use of more than one filler, it would have been obvious to employ a combination of calcium carbonate (i.e., Künstle’s preferred filler) and kaolin clay slurry, in equal amounts.  It has been held obvious to In re Kerkhoven, 205 USPQ 1069.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the two fillers in equal amounts in order to provide a precoat composition having a 50/50 blend of properties attributable to each filler.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Therefore, claims 21 and 22 are rejected as being obvious over the cited prior art.  
Regarding claim 25, Künstle teaches an overlapping range of the binder and filler and the optional addition of a surfactant and a thickener (i.e., rheology agent).  In one embodiment, the surfactant sodium lauryl sulfate is present in an amount of about 0.05% of the precoat composition, while in another embodiment, said amount is about 0.09% (sections [0063] and [0086]). While Künstle teaches the option of adding a thickener, the reference fails to explicitly teach an amount of thickener.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate amount of thickener for a particular precoat composition and carpet application since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 25 is rejected as being obvious over the cited prior art.  
.  
Claims 23, 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. and US 2002/0134486 issued to Brumbelow et al. and US 2012/0090781 issued to Takamura as applied to claim 15 above and in further view of US 3,754,712 issued to Cecil, as set forth in section 19 of the Non-Final rejection mailed July 7, 2020.
Regarding claims 23 and 41, while Künstle, Boyd, Brumbelow, and Takamura fail to teach a suitable particle size for the kaolin filler particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable particle size according to what is known in the prior art.  Specifically, Cecil discloses a calcined kaolin clay slurry (abstract).  In one embodiment, 30% of the clay particles have a particle size of less than 1 micron (col. 4, lines 38-48).  Hence, it would have been obvious to one skilled in the art to employ a filler including particles having a size of less than 1 micron, which overlaps with applicant’s claimed range, since such particle size is known to be successful in the art of kaolin filler particles.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 23 and 41 are rejected as being obvious over the cited prior art.
.  
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al., US 2002/0134486 issued to Brumbelow et al., and US 2012/0090781 issued to Takamura as applied to claim 15 above and in further view of US 2014/0030503 issued to Wright, as set forth in section 21 of the Non-Final rejection mailed July 7, 2020.
Künstle teaches secondary backings generally comprise a woven fabric (section [0005]).  However, non-fabric, thermoplastic secondary backings are well known in the art.  For example, Wright teaches a carpet comprising a foam cushion secondary backing (abstract).  Said foam cushion secondary backing is made of a thermoplastic composition that is preferably a homogeneously branched ethylene polymer, more preferably substantially linear ethylene polymers comprising an interpolymer of ethylene and at least one C3-C20 α-olefin (sections [0020]-[0023] and [0031]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the woven secondary .  


Response to Arguments
Applicant’s arguments filed with the RCE amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejections by arguing unexpected results achieved from the claimed invention (RCE amendment, page 7, 3rd paragraph). Specifically, applicant relies on evidence presented in the Declaration under 37 CFR 1.132 by John Hall filed along with said RCE amendment (RCE amendment, page 8, 1st paragraph – page 9, 3rd paragraph).  Applicant asserts Appendix A of the Declaration shows that a carpet comprising a precoat composition having both 30-70% by weight of filler comprising kaolin clay slurry filler and from greater than 0 to 10% of a tackifier has a wet delamination strength that is at substantially higher when compared to carpets having a precoat compositions lacking said filler and/or tackifier due to a synergistic effect (RCE amendment, page 8, 3rd paragraph and Declaration, sections 22 and 24). As such, applicant argues the claims are not obvious over the cited prior art (RCE amendment, page 9, 4th
The examiner respectfully disagrees said Declaration is sufficient to establish unexpected results of the claimed invention, which would render the claims nonobvious over the cited prior art.  Specifically, the unexpected results proffered in the Declaration are not commensurate in scope with the claimed invention.  MPRP 706.02(d) states the following:   
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) 
I. NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)…In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").

Applicant’s invention is drawn to a carpet having a precoat composition comprising “from 30% to 70% by weight of a filler comprising kaolin clay slurry,” which encompasses (a) 30-70% by weight of kaolin clay slurry filler and (b) 30-70% of a filler mixture, said mixture comprising at least one other filler material and kaolin clay slurry, wherein the kaolin clay slurry can be present in any amount of the mixture (e.g., about 1-99% of total filler).  However, the evidence of the Declaration only encompasses a precoat composition comprising 37.8% filler mixture of limestone and kaolin clay slurry, wherein the kaolin clay slurry is present in 50% of the filler mixture or a precoat composition comprising 18.9% kaolin clay slurry filler.  Hence, the Declaration is not commensurate with (a) the full claimed range of 30-70% filler and (b) the entire scope of the filler composition, including all encompassed filler mixtures.  There is no 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 3, 2021